In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 15-1074V
                                         (not to be published)

*************************
MELANIE MOBLEY,            *                                    Special Master Corcoran
                           *
                           *
               Petitioner, *                                    Filed: April 26, 2017
                           *
          v.               *
                           *                                    Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                    Influenza (“Flu”) Vaccine; Guillain-Barre
AND HUMAN SERVICES,        *                                    Syndrome (“GBS”).
                           *
               Respondent. *
                           *
*************************


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Lisa Ann Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On September 25, 2015, Melanie Mobley filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that she
suffers from Guillain-Barre Syndrome (“GBS”), as a result of her October 2, 2012, receipt of the
influenza (“flu”) vaccine. Moreover, Petitioner alleges that she experienced residual effects of this
injury for more than six months.



1
  This Decision has been designated "not to be published," which means I am not directing it to be posted on the Court
of Federal Claims's website. However, it will nevertheless be made public in accordance with the E-Government Act
of 2002, 44 U.S.C. § 3501 (2012). As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to
the published decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b),
each party has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the whole decision will be available in its present form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
        Respondent denies that Petitioner’s flu vaccination caused her alleged GBS, or any other
injury or condition. Nonetheless both parties, while maintaining their above-stated positions,
agreed in a stipulation (filed on April 26, 2017) that the issues before them could be settled, and
that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $1,294,629.62, which amount represents compensation for

                  o    First-year life care expenses of $38,957.74;
                  o    Lost earnings of $1,091,484.90;
                  o    Pain and suffering of $150,000.00; and
                  o    Past un-reimbursable expenses of $14,186.98, in the form of a check payable to
                       Petitioner; and

            An amount sufficient to purchase the annuity contract described in paragraph 10 of the
             stipulation.

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master



3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2